HUMPHREYS, J., (on rehearing). (3) It is insisted by appellees on rehearing that Ollie Hembree and W. S. 0 ’Kane were not bound by the letter written by H. L. Hembree to R. A. Schmidt of date June 27,1916. It is true appellees were tenants in common of the real estate, but they made a joint contract or lease concerning same. They did not make separate or several contracts with reference to their separate interests in the real estate, but made a joint lease thereof, which placed them in the category of partners with reference to it. H. L. Hembree was acting clearly within the scope of his authority in! writing the letter and bound his copartners in the lease. Hembree and 0 ’Kane were both present in October, proposing that if they would give Mr. Shipley complete control and let him manage everything they would give him sixty days to set a new pump, take the water out of the mine and reach the coal. This is proof conclusive down to the institution of the suit that Hembree and 0 ’Kane were acting in concert concerning the lease. We think all the appellees were clearly bound by the act of either. It is insisted that because the Shipley Coal Company were operating, or attempting to operate, the leasehold on a division basis, that it can not be said that the Schmidt-Blakely Coal Company were attempting to comply in good faith with the lease when this suit was instituted. It is disclosed in the letter of June 27, 1916, that the appellees wanted to give appellants in person, or through any one they might procure, by sale or otherwise, a chance to develop and operate the mine. In the letter Mr. Schmidt was urged to make a sale to McGraw, and if he could not do so to see Pendergrass. It is insisted, however, that appellants were not mailing a bona fide effort to comply with the provisions of the lease after the date of the letter and at the time the suit was instituted. After rereading the evidence, we are convinced that appellants had made arrangements and were putting forth every effort to comply with the terms of the lease when suit was brought. There is nothing in the evidence from which it might be inferred that the efforts made after the date of the letter were made solely in an effort to mine the other property and not to mine the leasehold involved in'this case. In other words, a rereading of the evidence has not convinced us that appellant company breached the covenant in the contract requiring it to operate the mine continuously and with vigor and due diligence after June 27,1916. For these reasons, the court declines to reopen the case.